Citation Nr: 9931147	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  96-48 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 23, 1989, to May 
20, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which found that the veteran was not entitled to basic 
eligibility for educational assistance under Chapter 30, 
Title 38, United States Code.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 1999, a transcript of 
which is of record.



REMAND

As a preliminary matter, the Board notes that the requirement 
that the veteran submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) does not apply in the instant case.  
The concept of well groundedness applies to the character of 
the evidence presented by a claimant.  In the instant case, 
the veteran either meets the basic eligibility requirements 
for Chapter 30 educational benefits under the pertinent law 
and regulations, or he does not.  Therefore, for purposes of 
this decision, there is no dispute as to the evidence, but 
only to the law and its meaning.  Accordingly, the Board 
concludes that the concept of well grounded is not 
applicable.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In order to be eligible for Chapter 30 educational 
assistance, the law specifies that after June 30, 1985, an 
individual must first become a member of the Armed Forces or 
first enter on active duty as a member of the Armed Forces 
and serve for at least three years of continuous active duty 
in the Armed Forces, in the event that the individual's 
initial obligated period of active duty is for at least three 
years, or have served at least two years of continuous active 
duty in the case of an individual whose initial period of 
active duty is less than three years, or must have been 
discharged following a shorter period of active service under 
one of several sets of prescribed circumstances.  38 U.S.C.A. 
§ 3011(a)(1)(A); 38 C.F.R. 21.7042(a).

Such circumstances require that an individual be discharged 
after June 30, 1985, for one of the following reasons: for a 
service-connected disability; for a medical condition 
preexisting service and determined not to be service 
connected; for hardship; for a physical or mental disorder 
not characterized as a disability and not the result of the 
individual's own willful misconduct but interfering with his 
performance of duty; for the convenience of the Government, 
in the case of an individual who completed not less than 20 
months of continuous active duty if the initial obligated 
period of active duty of the individual is less than three 
years, or in the case of an individual who completed not less 
than 30 months of continuous active duty if the initial 
obligated period of active service of the individual was at 
least three years; or, involuntarily for the convenience of 
the Government as a result of a reduction in force.  38 
U.S.C.A. § 3011(a); 38 C.F.R. 21.7042(a).

The evidence on file shows that the veteran's initial term of 
enlistment was for less than three years.  His DD Form 214 
shows that he served on active duty from May 23, 1989, to May 
20, 1991.  His place of entry into active duty was Detroit, 
Michigan, while his address of record at the time of 
enlistment was in Ann Arbor, Michigan.  The veteran's place 
of separation was Fort Jackson, South Carolina.  The 
Narrative Reason for Separation was "Conscientious Objection 
- Religious."

The RO denied the veteran's claim for Chapter 30 educational 
benefits on the grounds that he only served 728 days of 
active duty; 2 days short of the full two-year period (730 
days) necessary for basic eligibility.  Furthermore, the RO 
determined that the veteran's reason for discharge qualified 
as an "other" type of discharge, and not for the 
convenience of the government.  This finding is supported by 
a May 1993 Report of Contact with an official at the 
Department of Defense contact point.

For the reasons stated above, it does not appear that the 
veteran meets the basic eligibility requirements for Chapter 
30 educational benefits under 38 U.S.C.A. § 3011(a); 
38 C.F.R. § 21.7042(a).  The simple fact is that he does not 
appear to have the necessary requirement of two full years of 
service on active duty, nor was the character of his 
discharge the type that permits eligibility upon completion 
of 20 months of active duty.  However, "an individual 
discharged or released from a period of active duty shall be 
deemed to have continued on active duty during the period of 
time immediately following the date of such discharge or 
release from such duty determined by the secretary concerned 
to have been required for that individual to proceed to that 
individual's home by the most direct route, and in any event 
that individual shall be deemed to have continued on active 
duty until midnight of the date of such discharge or 
release."  38 U.S.C.A. § 106(c); 38 C.F.R. § 3.6(b)(7).  

A review of the evidence on file indicates that the period of 
time necessary for the veteran to proceed home following his 
discharge from service was not considered in the instant 
case.  The Board is of the opinion that these statutory and 
regulatory provisions must be considered in order to 
determine whether the veteran satisfies the basic eligibility 
requirements for Chapter 30 education benefits.  See 
generally Pacheco v. West, 12 Vet. App. 36 (1998).

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  The RO must 
initially determine the time required for the veteran to 
travel to his home following discharge.  Without such a 
determination, the Board cannot make a full and fair 
determination of the veteran's appeal.

For the reasons stated above, and consistent with the 
principles set forth in Bernard, supra, and Pacheco, supra, 
the Board concludes that a remand is necessary for the RO to 
consider the applicability of 38 U.S.C.A. § 106(c); 38 C.F.R. 
§ 3.6(b)(7) to the instant case. 


Accordingly, this case is REMANDED for the following:


1.  The RO should do whatever is 
necessary to determine the time necessary 
for the veteran to proceed home by the 
most direct route following his discharge 
from service. 


2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any evidence added to the 
record.  The RO's determination should 
reflect consideration of the provisions 
of 38 U.S.C.A. § 106(c); 38 C.F.R. 
§ 3.6(b)(7)


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



